UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6495


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DONALD STANTON SHEALEY, a/k/a Face, a/k/a Diddy, a/k/a Face
Diddy, a/k/a The City, a/k/a Donald Santon Shealey,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (5:08-cr-00282-F-2; 5:12-cv-00538-F)


Submitted:   September 29, 2016           Decided:   October 4, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Donald Stanton Shealey, Appellant Pro Se. Stephen Aubrey West,
Assistant United States Attorney, Jonathan Philip Holbrook,
Tobin Webb Lathan, Banumathi Rangarajan, Denise Walker, Seth
Morgan Wood, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Donald Stanton Shealey seeks to appeal the district court’s

order construing his motion for a reduction in sentence as a

successive and unauthorized 28 U.S.C. § 2255 (2012) motion and

denying it on that basis.          The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.     § 2253(c)(1)(B)         (2012).            A     certificate      of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                   28 U.S.C. § 2253(c)(2)

(2012).    When the district court denies relief on the merits, a

prisoner     satisfies     this     standard        by     demonstrating       that

reasonable     jurists     would    find     that    the       district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).               When the district court

denies     relief     on   procedural       grounds,       the    prisoner      must

demonstrate    both    that   the   dispositive          procedural    ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.           Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Shealey has not made the requisite showing.                      Accordingly, we

deny a certificate of appealability and dismiss the appeal.                      We

dispense     with   oral    argument    because      the       facts   and    legal



                                        2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3